Case 1:19-cr-00201-LMB Document 195 Filed 06/25/20 Page 1 of 2 PageID# 1241



                         IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA

                                    ALEXANDRIA DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
       v.                                        )     Criminal No. 1:19CR201 (LMB)
                                                 )
GEORGE AREF NADER,                          )
  Defendant.                                     )

                                                MOTION

       The United States of America, by its attorneys, G. Zachary Terwilliger, United States

Attorney for the Eastern District of Virginia, and Jay V. Prabhu, Assistant United States Attorney,

moves this Court pursuant to U.S.S.G. ' 3E1.1(b) to grant an additional one-level reduction in the

offense level for acceptance of responsibility.      The government states that the defendant has

assisted authorities in the investigation and prosecution of his own misconduct by timely notifying

the United States of the defendant=s intention to enter a plea of guilty, thereby permitting the United

States to avoid preparing for trial and permitting the United States and the court to allocate their

resources efficiently.

                                                 Respectfully submitted,

                                                 G. Zachary Terwilliger
                                                 United States Attorney


 Date: June 25, 2020
                                          By:
                                                 Jay V. Prabhu
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 2100 Jamieson Avenue
                                                 Alexandria, VA 22314
                                                 Phone: (703) 299-3700
                                                 Fax: (703) 299-3980
                                                 Jay.Prabhu@usdoj.gov
Case 1:19-cr-00201-LMB Document 195 Filed 06/25/20 Page 2 of 2 PageID# 1242



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of June, 2020, I filed the foregoing document with the

Clerk of Court using the CM/ECF system, which will cause a true and accurate copy of this

document to be transmitted to counsel for the defendant.    I further certify that on this day, I sent

via electronic mail a copy of the foregoing document to Kelly Smihal, United States Probation

Officer.




                                             ________________________________
                                             Jay V. Prabhu
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3981
                                             Jay.Prabhu@usdoj.gov




                                                2
